DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference number mentioned in the description: Fig. 2B mounting plates 202 in paragraph [0038] is not shown in Fig. 2B; Fig. 2B exterior panel 250 in paragraph [0046] is not shown in Fig. 2B; and Fig. 3 secure communication link 352 in paragraph [0055] is not shown in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 450 in Fig. 4 and 782 in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities (and appropriate corrections are required): 
In Para. [0068], Line [1-2], “At block 430, the control device 106 establishes communication with the control device 106” should read “At block 440, the provisioning device 102 establishes communication with the control device 106”;
In Para. [0069], Line [1-2], “At block 440, the provisioning device 102 adds the control device 106 to a control network” should read “At block 450, the provisioning device 102 establishes communication with the control device 106”;
In Para. [0074], Line [5-6], “that the control device 324 has is granted access to” should read “that the control device 324 has . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over HARDY et al. (US 20150256391 A1), hereinafter referenced as Hardy, in view of Notohardjono et al. (US 20170280274 A1), hereinafter referenced as Notohardjono, in further view of KWON et al. (US 20180160301 A1), hereinafter referenced as Kwon.

Regarding claim 1, Hardy teaches a control device (Para. [0039]-Hardy discloses the apparatus may be further configured to include a communication module to communicate the secret string to the device. Para. [0039]-Hardy discloses a communication module may include wireless circuitry and/or control logic for controlling wireless circuitry (e.g., wifi, Bluetooth, one or more RF radios, etc.)):
an optical code disposed on the surface, the optical code encoding a device identifier of the control device and a secret code (Fig. 13. Para. [0027]-Hardy discloses capturing an image of an optical code affixed to a network device, wherein the optical code encodes a unique identifier for the device. Para. [0028]-Hardy discloses the optical code may encode a secret string).
Although Hardy teaches hidden after installation (Fig. 12. Para. [0124]-Hardy discloses the system can hide UI 1900 by sliding viewfinder 1902 out of view toward the predetermined edge of the display screen. (Please see also Para. [0123])).
Hardy fails to explicitly teach comprising: a surface that is hidden after installation of the control device. 
However, Notohardjono explicitly teaches comprising: a surface that is hidden after installation of the control device (Para. [0021]-Notohardjono discloses in some electronic system configurations, however, a serial number label or marking placed on a top, bottom or side surface of an electronic device may be hidden from view when the device is installed within the electronic equipment rack). 
	Hardy and Notohardjono are both considered to be analogous to the claimed invention because they are in the same field of communication network, dealing with provisioning of electronic devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy to incorporate the teachings of Notohardjono on a surface that is hidden after installation of the control device, with a motivation to secure the device structure and/or the device identifiers and secret codes, and make it difficult or impossible to read the serial number of a particular device without removing the device from the electronic equipment rack. (Notohardjono, Para. [0021]).
Although Hardy in view of Notohardjono teaches provisioning (Fig. 8. Para. [0108]-Hardy discloses Mobile device 1502 can run a software application that provisions network device 1504 by scanning optical code 1506 that is affixed to network device 1504, and interfaces with a device-provisioning server 1508 over a network 1510 to provision network device 1504. Para. [0105]-Hardy discloses to manually enter configuration information into the network device itself. Please see also Para. [0150]).
Hardy in view of Notohardjono fails to explicitly teach a wireless transceiver configured to communicate with a user device during a provisioning sequence of events that is initiated based on the user device scanning the optical code to obtain the device identifier and the secret code. 
However, Kwon explicitly teaches a wireless transceiver configured to communicate with a user device during a provisioning sequence of events that is initiated based on the user device scanning the optical code to obtain the device identifier and the secret code (Fig. 9. Para. [0325]-Kwon discloses through the beacon message, the provisioner 400 which has scanned the first device 200 transmits an invite message to the first device 200 (S9020). Fig. 9. Para. [0327]-Kwon discloses when the first device 200 wants to perform the provisioning procedure, that is, when the first device 300 wants to join the mesh network, the first device 200 transmits a capability message as a response (S9030)). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon on a wireless transceiver configured to communicate with a user device during a provisioning sequence of events that is initiated based on the user device scanning the optical code to obtain the device identifier and the secret code, with a motivation for connecting control devices to user devices, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 4, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Hardy further teaches wherein the optical code is a Quick Response (QR) code (Para. [0020]-Hardy discloses the step of obtaining may include obtaining optically (by taking an image of a code, such as a QR code, bar code, alphanumeric code, etc.) on one of the network device and/or computing device).

Regarding claim 5, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Hardy further teaches wherein the wireless transceiver is a Bluetooth transceiver (Para. [0039]-Hardy discloses a communication module may include wireless circuitry and/or control logic for controlling wireless circuitry (e.g., wifi, Bluetooth, one or more RF radios, etc.)).

Regarding claim 6, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Hardy further teaches further comprising logic configured to receive data from the user device after the provisioning sequence of events is carried out (Para. [0039]-Hardy discloses a communication module may include wireless circuitry and/or control logic for controlling wireless circuitry (e.g., wifi, Bluetooth, one or more RF radios, etc.). Please see also Para. [0138] and [0139]. Fig. 2C. Para. [0081]-Hardy discloses the network device 2109 may be modified by the user device 2111 after verifying (authenticating). Fig. 2C. Para. [0081]-Hardy discloses this connection may be provisional (meaning they may share some information, but it may not be complete, e.g., until provisioning is complete).).

Regarding claim 7, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Hardy further teaches further comprising control logic configured to: receive wireless user input from the user device (Para. [0038]-Hardy discloses a user-input module to obtain a user-specified selection of a device site within which the network device is to operate).
Although Hardy teaches wirelessly control (Fig. 8. Para. [0109]-Hardy discloses Network device 1504 can include any network-enabled device that is to operate within a secure network, or that is to interface with other secure devices over an insecure network. For example, device 1504 can include a sensor-interfacing device, a network-enabled appliance, a power outlet, a light switch, a thermostat, or a computing device), 
Hardy in view of Notohardjono fails to explicitly teach and generate signals to wirelessly control one or more connected devices in response to the user input using the wireless transceiver. 
However, Kwon explicitly teaches and generate signals to wirelessly control one or more connected devices in response to the user input using the wireless transceiver (Fig. 2 and 4. Para. [0117]-Kwon discloses the host stack (or host module) 20 refers to hardware for transmitting or receiving a Bluetooth packet to and from a wireless transceiver module receiving a Bluetooth signal of 2.4 GHz, and is connected to a Bluetooth module, the controller stack 10, to control the Bluetooth module and performs an operation. Fig. 4. Para. [0119]-Kwon discloses the BR/EDR PHY layer 12 is a layer transmitting and receiving a 2.4 GHz wireless signal). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon and generate signals to wirelessly control one or more connected devices in response to the user input using the wireless transceiver, with a motivation to control remote electric devises as desired, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 8, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Although Hardy teaches receive user input from a user interface (Para. [0105]-Hardy discloses to manually enter configuration information into the network device itself. Para. [0150]-Hardy discloses method of manually provisioning from a network device may be used. For example, installation may not necessarily be required, but a network device may have to have internet access to authenticate. For example, a provisioning party (user) may launch the cloud (e.g., airOS) system on a smartphone, tablet, or desktop. In some variations, the cloud system may be an embedded web interface locally on the device. An interface may be the same on smartphone, tablet, or desktop); and wirelessly control (Fig. 8. Para. [0109]-Hardy discloses Network device 1504 can include any network-enabled device that is to operate within a secure network, or that is to interface with other secure devices over an insecure network. For example, device 1504 can include a sensor-interfacing device, a network-enabled appliance, a power outlet, a light switch, a thermostat, or a computing device).
Hardy in view of Notohardjono fails to explicitly teach further comprising control logic configured to: receive user input from a user interface element of the control device; and generate signals to wirelessly control one or more connected devices in response to the user input using the wireless transceiver.
However, Kwon explicitly teaches further comprising control logic configured to: receive user input from a user interface element of the control device (Fig. 2. Para. [0089]-Kwon discloses the input unit 112, 122 refers to a module providing a user input to a controller, like a screen button, to allow the user to control an operation of a device); and generate signals to wirelessly control one or more connected devices in response to the user input using the wireless transceiver. (Fig. 2 and 4. Para. [0117]-Kwon discloses the host stack (or host module) 20 refers to hardware for transmitting or receiving a Bluetooth packet to and from a wireless transceiver module receiving a Bluetooth signal of 2.4 GHz, and is connected to a Bluetooth module, the controller stack 10, to control the Bluetooth module and performs an operation. Fig. 4. Para. [0119]-Kwon discloses the BR/EDR PHY layer 12 is a layer transmitting and receiving a 2.4 GHz wireless signal). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon on control logic configured to: receive user input from a user interface element of the control device; and generate signals to wirelessly control one or more connected devices in response to the user input using the wireless transceiver, with a motivation to control remote electric devises by directly entering user input into the provisioned device, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 9, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Although, Hardy teaches network after provisioning sequence (Para. [0095]-Hardy discloses a method of automatic and hands-free provisioning a network device to communicate with a network, the method comprising: attaching a bridging device to the network device, wherein the bridging device forms an ad hoc network wirelessly connecting the bridging device and a handheld computing device).
Hardy in view of Notohardjono fails to explicitly teach further comprising network logic configured to operate as a node in a mesh network after the provisioning sequence of events is carried out.
However, Kwon explicitly teaches further comprising network logic configured to operate as a node in a mesh network after the provisioning sequence of events is carried out (Fig. 1, 2, 6, 7, and 9. Para. [0316]-Kwon discloses the provisioning procedure is a procedure for providing information for a provisioner 400 of the mesh network to join the mesh network, and through the provisioning procedure, the first device 100 may obtain an address of the network, keys, a device identifier, and various types of information to operate as part of the mesh network). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon on network logic configured to operate as a node in a mesh network after the provisioning sequence of events is carried out, with a motivation to control multiple remote electric devises, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 11, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Hardy further teaches wherein the secret code is an authentication code that is usable to authenticate the user device with the control device after the control device is identified using the device identifier during the provisioning sequence of events (Para. [0031]-Hardy discloses provisioning the device may involve: decoding a secret string from the optical code; and sending the secret string to the device as an authentication password for accessing the device's access point).

Regarding claim 12, Hardy teaches a computer-readable medium storing instructions that, when executed by a computing device comprising one or more processors (Para. [0034]-Hardy discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer may cause the computer to perform a method),
causes the computing device to: present a user interface to scan one or more optical codes (Fig. 8. Para. [0108]-Hardy discloses Mobile device 1502 can run a software application that provisions network device 1504 by scanning optical code 1506 that is affixed to network device 1504.  Fig. 8. Para. [0155]-Hardy discloses a mobile application may scan for nearby devices (network devices) and may select devices to provision);
interpret the optical code to obtain a device identifier and a secret code required to provision a control device associated with the device identifier (Para. [0039]-Hardy discloses determining whether the optical code's unique identifier corresponds to a known device may include an analysis module further configured to: decode the unique identifier from the optical code. Para. [0040]-Hardy discloses configured to: decode a secret string from the optical code);
and add the control device to a control network (Para. [0039]-Hardy discloses the apparatus may be further configured to include a communication module. Para. [0039]-Hardy discloses a communication module may include wireless circuitry and/or control logic for controlling wireless circuitry. Para. [0036]-Hardy discloses provisioning of "new" devices (e.g., factory-new) device may be relatively straightforward, as the first installer/user of the device is likely to be legitimately adding it to a network (and/or cloud layer)).
Although Hardy teaches surface of a control device (Fig. 8. Para. [0108]-Hardy discloses optical code 1506 that is affixed to network device 1504), Hardy fails to explicitly teach scan an optical code disposed on a surface of a control device. 
However, Notohardjono explicitly teaches scan an optical code disposed on a surface of a control device (Para. [0021]-Notohardjono discloses in some electronic system configurations, however, a serial number label or marking placed on a top, bottom or side surface of an electronic device may be hidden from view when the device is installed within the electronic equipment rack). 
	Hardy and Notohardjono are both considered to be analogous to the claimed invention because they are in the same field of communication network, dealing with provisioning of electronic devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy to incorporate the teachings of Notohardjono on optical code disposed on a surface of a control device, with a motivation to have the optical code disposed on the device surface for ease of scanning, and/or make it difficult or impossible to read the serial number of a particular device without removing the device from the electronic equipment rack. (Notohardjono, Para. [0021]).
Although Hardy in view of Notohardjono teaches establish communication (Fig. 8. Para. [0108]-Hardy discloses Mobile device 1502 can run a software application that provisions network device 1504 by scanning optical code 1506 that is affixed to network device 1504, and interfaces with a device-provisioning server 1508 over a network 1510 to provision network device 1504. Para. [0105]-Hardy discloses to manually enter configuration information into the network device itself. Please see also Para. [0150]).
Hardy in view of Notohardjono fails to explicitly teach establish communication with the control device based on the device identifier and the secret code. 
However, Kwon explicitly teaches establish communication with the control device based on the device identifier and the secret code (Fig. 9. Para. [0325]-Kwon discloses through the beacon message, the provisioner 400 which has scanned the first device 200 transmits an invite message to the first device 200 (S9020). Fig. 9. Para. [0327]-Kwon discloses when the first device 200 wants to perform the provisioning procedure, that is, when the first device 300 wants to join the mesh network, the first device 200 transmits a capability message as a response (S9030)). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon on establishing communication with the control device, with a motivation for connecting control devices to user devices, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 13, Hardy in view of Notohardjono, in further view of Kwon teaches the computer-readable medium of Claim 12, Hardy further teaches wherein the control network corresponds to a dwelling (Para. [0004]-Hardy discloses networks or devices, including sensors and home monitoring, security, and/or entertainment devices, may be provisioned with network settings that enable the devices (e.g., wireless sensors, cameras, etc.) to connect and communicate with other wireless sensors and with each other. Please see also Para. [0006]).

Regarding claim 14, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Hardy further teaches wherein the control network is a Bluetooth mesh network comprising one or more control devices (Para. [0039]-Hardy discloses the apparatus may be further configured to include a communication module. Para. [0039]-Hardy discloses a communication module may include wireless circuitry and/or control logic for controlling wireless circuitry (e.g., wifi, Bluetooth, one or more RF radios, etc.). Para. [0095]-Hardy discloses the method comprising: attaching a bridging device to the network device, wherein the bridging device forms an ad hoc network wirelessly connecting the bridging device and a handheld computing device. Para. [0099]-Hardy discloses a bridging device may include an Ethernet port for connecting directly to the network device, as well as a communications module (e.g., wireless communications module, Bluetooth, etc.)).

Regarding claim 15, Hardy in view of Notohardjono, in further view of Kwon teaches the computer-readable medium of Claim 14, Hardy further teaches wherein the instructions, when executed by the computing device, further cause the computing device to: generate one or more keys for the control device; and providing the one or more keys to the control device (Para. [0012]-Hardy discloses the authentication methods described herein may include the independent exchange of one or more "keys" (secret messages) between each of three (or more) components, including the cloud server (which may be referred to herein as a cloud computing environment or a remote computing environment, or a remote server, or device-provisioning server, or simply as the "cloud"), a network device installed or to be installed and provisioned in the network including the cloud server, and a computing device (which may be referred to as a provisioning device, a local user device, a user device, a user computing device, a mobile device, or the like)).

Regarding claim 16, Hardy in view of Notohardjono, in further view of Kwon teaches the computer-readable medium of claim 15, Hardy further teaches wherein the one or more keys provided to the control device includes: an application key (Fig. 4. Para. [0051]-Hardy discloses authentication key presented by a series of lights or indicators for authentication and identification of a network device. Fig. 4. Para. [0052]-Hardy discloses an authentication key comprising a code presented on a display for authentication and identification of a network device. Please see also Para. [0012] and [0053]).
Although Hardy teaches a key (Para. [0009]-Hardy discloses provisioning of "new" devices (e.g., factory-new) device may be relatively straightforward, as the first installer/user of the device is likely to be legitimately adding it to a network (and/or cloud layer). Para. [0025]-Hardy discloses the network device may be an access point. Para. [0135]-Hardy discloses the secret string can include a service set identifier (SSID) for an unprovisioned network device's default access point, a password (e.g., for accessing a device's access point via a default SSID), or any other secret that can be used to prove physical possession of a network device and/or to provision the network device).
Hardy in view of Notohardjono fails to explicitly teach a network key. 
However, Kwon explicitly teaches network key (Para. [0337]-Kwon discloses the provisioning data may include an application key, a device key, a network key, an IVindex, a unicast address, and the like). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon on network key, with a motivation to connect devises based on network layer protocols, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 17, Hardy in view of Notohardjono, in further view of Kwon teaches the computer-readable medium of claim 15, Although Hardy teaches address for the control device (Para. [0094]-Hardy discloses wirelessly transmitting information about the network device from the bridging device to the handheld computing device. Para. [0099]-Hardy discloses a bridging device may include an Ethernet port for connecting directly to the network device, as well as a communications module (e.g., wireless communications module, Bluetooth, etc.) that include a predetermined generic IP address). 
Hardy in view of Notohardjono fails to explicitly teach wherein the instructions, when executed by the computing device, further cause the computing device to: generate a unicast address for the control device; and share the unicast address with one or more other devices in the control network. 
However, Kwon explicitly teaches wherein the instructions, when executed by the computing device, further cause the computing device to: generate a unicast address for the control device (Para. [0337]-Kwon discloses the provisioning data may include an application key, a device key, a network key, an IVindex, a unicast address, and the like); and share the unicast address with one or more other devices in the control network (Para. [0315]-Kwon discloses the provisioning procedure refers to a procedure for authenticating a non-authenticated device and providing basic information (e.g., a unicast address, various keys, etc.) for joining the mesh network). 
	Kwon is considered to be analogous because it is in the same field of wireless network, dealing with device provisioning. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono to incorporate the teachings of Kwon on unicast address, with a motivation to create a direct connection between devices in a control network, and allowing various devices to be wirelessly connected in a near field to exchange data. (Kwon, Para. [0002]).

Regarding claim 18, Hardy in view of Notohardjono, in further view of Kwon teaches the computer-readable medium of Claim 12, Hardy further teaches wherein establishing communication with the control device based on the device identifier and the secret code comprises (Para. [0027]-Hardy discloses capturing an image of an optical code affixed to a network device, wherein the optical code encodes a unique identifier for the device; obtaining a user-specified selection of a device site within which the device is to operate. Para. [0028]-Hardy discloses the optical code may encode a secret string):
searching for the control device associated with the device identifier encoded by the optical code (Para. [0027]-Hardy discloses determine whether the unique identifier corresponds to a known device; and responsive to the optical code's unique identifier corresponding to a known device, provisioning the device to operate in the user-specified device site);
contacting the control device associated with the device identifier (Para. [0029]-Hardy discloses these methods may also include: responsive to the optical code's unique identifier corresponding to a known device, communicating the secret string to the device to prove physical possession of the device);
and providing the secret code encoded by the optical code to the control device associated with the device identifier (Para. [0031]-Hardy discloses the device may include a wireless access point for configuring the device. Provisioning the device may involve: decoding a secret string from the optical code; and sending the secret string to the device as an authentication password for accessing the device's access point).



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HARDY et al. (US 20150256391 A1), hereinafter referenced as Hardy, in view of Notohardjono et al. (US 20170280274 A1), hereinafter referenced as Notohardjono, in further view of KWON et al. (US 20180160301 A1), hereinafter referenced as Kwon, in further view of Atkinson et al. (US 20130198858 A1), hereinafter referenced as Atkinson.

Regarding claim 2, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Although Hardy teaches the surface (Para. [0024]-Hardy discloses obtaining a unique identifier of the network device using a computing device to read the unique identifier from an outer surface of the network device. Fig. 8. Para. [0108]-Hardy discloses optical code 1506 that is affixed to network device 1504. Fig. 12. Para. [0123]-Hardy discloses UI 1900 includes a viewfinder 1902, which displays images captured by the portable device's built-in camera to make it easier for the user to aim the camera toward an optical code 1906).
Hardy in view of Notohardjono and Kwon fails to explicitly teach wherein the surface is disposed on a base assembly of the control device. 
However, Atkinson explicitly teaches wherein the surface is disposed on a base assembly of the control device (Fig. 6A. Para. [0103]-Atkinson discloses FIG. 6A is a screen capture of the top 602 and bottom 604 of an exemplary Blu-ray case containing an insert with a second identifier hidden by a Blu-ray disc. Fig. 7B. Para. [0105]-Atkinson discloses FIG. 7B is a screen capture of the top 706 and bottom 708 of the exemplary DVD case depicted in FIG. 7A where the second identifier is hidden by a DVD 800). 
	Atkinson is considered to be analogous because it is in the same field of wireless network, dealing with device connectivity. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono and Kwon to incorporate the teachings of Atkinson on base assembly, with a motivation to design solutions for reading hidden optical codes, and for managing access to benefits, such as digital rights, associated with a purchased product. (Atkinson, Para. [0004]).

Regarding claim 3, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Although Hardy teaches hides the surface (Fig. 12. Para. [0124]-Hardy discloses the system can hide UI 1900 by sliding viewfinder 1902 out of view toward the predetermined edge of the display screen. (Please see also Para. [0123])). 
Hardy in view of Notohardjono and Kwon fails to explicitly teach further comprising an exterior panel, wherein the exterior panel hides the surface when the control device is installed. 
However, Atkinson explicitly teaches further comprising an exterior panel, wherein the exterior panel hides the surface when the control device is installed (Fig. 6A. Para. [0103]-Atkinson discloses these elements may include, without limitation, removable tabs, stickers, scratch off material, sliders, switch panels, and other similar mechanisms. Such mechanisms may serve as a further impediment to unauthorized access of the restricted content). 
	Atkinson is considered to be analogous because it is in the same field of wireless network, dealing with device connectivity. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono and Kwon to incorporate the teachings of Atkinson on panel hiding the surface, with a motivation to design solutions for scenarios, where panels are used to hide optical codes, and for managing access to benefits, such as digital rights, associated with a purchased product. (Atkinson, Para. [0004]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HARDY et al. (US 20150256391 A1), hereinafter referenced as Hardy, in view of Notohardjono et al. (US 20170280274 A1), hereinafter referenced as Notohardjono, in further view of KWON et al. (US 20180160301 A1), hereinafter referenced as Kwon, in further view of Fadell et al. (US 20140266669 A1), hereinafter referenced as Fadell.

Regarding claim 10, Hardy in view of Notohardjono, in further view of Kwon teaches the control device of claim 1, Although Hardy teaches a switch (Fig. 8. Para. [0109]-Hardy discloses for example, device 1504 can include a sensor-interfacing device, a network-enabled appliance, a power outlet, a light switch, a thermostat, or a computing device). Hardy in view of Notohardjono and Kwon fails to explicitly teach wherein the control device comprises a wall-mountable switch. 
However, Fadell explicitly teaches wherein the control device comprises a wall-mountable switch (Fig. 1. Para. [0028]-ME discloses the smart-home environment 100 of FIG. 1 further includes one or more intelligent, multi-sensing, network-connected wall switches 108 (herein after referred to as "smart wall switches 108")). 
	Fadell is considered to be analogous because it is in the same field of communication network, dealing with network-connected devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hardy in view of Notohardjono and Kwon to incorporate the teachings of Fadell on switches, with a motivation to consider wall-mounted control devices, and design smart home networks to provide automated control of devices, appliances and systems, such as heating, ventilation, and air conditioning ("HVAC") system, lighting systems, home theater, entertainment systems, as well as security systems. (Fadell, Para. [0002]).




Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Atkinson et al. (US 20130191233 A1)- Systems and methods for managing access to electronic products are described. In an embodiment, a system implemented method includes receiving, from a source, a first code associated with an item; receiving, from another source, another first code and a second code associated with the item; evaluating the first code with the another first code; associating the second code with the first code based on a result from the evaluating; identifying an access key, and transmitting the access key to the second source, the access key is for accessing one or more rights associated with the item...... ...... Fig. 1-20. Abstract.
(b)	Cassidy et al. (US 20180181849 A1)- Technology for generating, reading, and using machine-readable codes is disclosed. There is a method, performed by an image capture device, for reading and using the codes. The method includes obtaining an image, identifying an area in the image having a machine-readable code. The method also includes, within the image area, finding a predefined start marker defining a start point and a predefined stop marker defining a stop point, an axis being defined there between. A plurality of axis points can be defined along the axis. For each axis point, a first distance within the image area to a mark is determined. The distance can be measured from the axis point in a first direction which is orthogonal to the axis. The first distances can be converted to a binary code using Gray code such that each first distance encodes at least one bit of data in the code............... Fig. 1-3. Abstract.
(c)	Schlette et al. (US 20150293513 A1)- A system for providing an individually configured small control system. A list of possible individual configuration settings for configurable small control systems is kept ready in a configuration device and, from the list, by means of the individual selection and combination of individual configuration settings, an individual overall configuration setting of a small control system to be configured is predefined. An optical code is generated based on the predefinition of the individual overall configuration setting, within which code all the necessary data for provisioning the small control system to be configured individually on the basis of the individual overall configuration setting is stored. The optical code is provided to a process control apparatus, which reads and decodes said code and, on the basis of the data stored therein, controls the logistical process as far as the provision of the individually configured small control system based on the individual overall configuration setting................ Fig. 1-3. Abstract.
(d)	Atkinson et al. (US 20130219520 A1)- Controlling rights associated with a product is described, including receiving, from a source, a first code of a media product, the first code is unique to the media product; authorizing the media product based on the first code and information about the source; receiving, from another source, the first code and a second code of media the product, the second code is unique to the media product; determining whether the first code is authorized; if the first code is authorized, identifying an encryption key for the media product based on the second code, and transmitting the encryption key to the second source, the encryption key enables access to content of the media product................. Fig. 1-8. Abstract.
(e)	LIM et al. (US 20180160284 A1)- The present invention relates to a method and a device for a first device transmitting/receiving data through a Bluetooth mesh network wherein a first message for setting the address of the first device is received from a second device, wherein the first message comprises at least one among an address field comprising the address, or a first response field indicating a request or no request for a response to the first message, and if the response field indicates a request for a response, a first response message to the message is transmitted to the second device............... Fig. 1-10. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 4163
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628